Citation Nr: 0910519	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis and total knee replacement.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, 
type II.

4.  Entitlement to service connection for bilateral leg 
ulcers.  


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1963 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his Substantive Appeal, VA Form 9, the Veteran requested a 
Travel Board hearing.  The hearing was scheduled for 
September 9, 2008, at the RO.  However, the Veteran advised 
the RO in writing, prior to the hearing date, that he would 
not attend the hearing, but wished to have a hearing before 
the Board in Washington, D.C.  Subsequently, a hearing before 
the Board in Washington was scheduled for November 13, 2008, 
but the Veteran did not appear.    

Under 38 C.F.R. § 20.704(d), a hearing may be rescheduled if 
the appellant's failure to appear was with good cause and a 
timely request for postponement is received and granted, or 
if circumstances were such that a timely request for 
postponement could not have been made.  No request for 
postponement was received either before or after the 
Veteran's hearing date.  Therefore, this case will be 
processed as though the request for a hearing was withdrawn, 
and the Board will now proceed with appellate review.  See 
38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's right knee 
arthritis with total knee replacement is related to his 
military service; nor was arthritis manifested within one 
year after his separation from active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
hypertension is related to his military service; nor was 
hypertension manifested within one year after his separation 
from active service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's type II 
diabetes mellitus is related to his military service, 
including exposure to herbicide agents; nor was diabetes 
mellitus manifested within one year after his separation from 
active service.

4.  The medical evidence does not show any indication that 
the Veteran currently has leg ulcers.  


CONCLUSIONS OF LAW

1.  Right knee arthritis requiring a total knee replacement 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service, to include as a result of in-service 
exposure to Agent Orange or any other herbicide agent.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Bilateral leg ulcers were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative (if any) of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the August 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the April 2007 rating decision and 
October 2007 SOC explained the basis for the RO's action, and 
the SOC provided him with an additional 60-day period to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, hypertension, and 
diabetes mellitus, become manifest to a degree of 10 percent 
or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



B.  Facts and Analysis

In this case, the Veteran contends he is entitled to service 
connection for right knee arthritis with a total knee 
replacement, hypertension, diabetes mellitus, and bilateral 
leg ulcers.  

1.  Right Knee Arthritis and Total Knee Replacement

The Veteran's service treatment records (STRs) do not reveal 
any manifestation of a knee problem or injury during active 
service.  Indeed, the November 1963 and November 1967 
enlistment and separation examination reports, respectively, 
do not show any indication of a knee disorder. 

Following service, records from the Grant Medical Center show 
that the Veteran had a right total knee arthroplasty in 
February 2005.  In this regard, the Board notes that evidence 
of a prolonged period without medical complaint or treatment, 
and the amount of time which has elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  The 2005 post-operative diagnosis was 
osteoarthritis of the right knee with mild medial cruciate 
ligament insufficiency.  The Veteran was discharged in stable 
condition and told to follow-up in 6 weeks.  While more 
recent records from the Columbus VA Medical Center (VAMC) 
mention that the Veteran had undergone right knee surgery, 
there are no additional records describing treatment for the 
right knee.  

The Board finds that the preponderance of the evidence weighs 
against a finding of service connection between the Veteran's 
current right knee disorder and active service.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. § 3.307 and 3.309, as there is no evidence 
that the Veteran had knee problems either in service or 
within one year after separation from service.  Second, there 
are no competent opinions linking the Veteran's current knee 
disorder to active service.  Further, chronicity of any right 
knee disability in service, from service to 2005, or to the 
present, has not been established.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran states that his right knee 
disorder and total knee replacement are related to active 
service.  Even if his assertion can be construed as alleging 
continuity of symptoms since active service, the absence of 
documented complaints or treatment for nearly 40 years 
following his military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Therefore, continuity has not here been established, either 
through the competent medical evidence or through the 
Veteran's statements.   

However, in this case the Veteran's STRs show no indication 
that he had any symptoms or diagnosis of a knee problem in 
service, and, as noted above, there was a 40-year gap in time 
between separation and the first documented treatment for a 
knee disorder.  Maxson, supra.  

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
right knee arthritis and total knee replacement, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.

2.  Hypertension

Next, the Veteran contends he has hypertension which is 
related to active service.  Again, his STRs do not reveal any 
problems with hypertension.  Following service, the first 
diagnosis of hypertension is contained in January 2006 
treatment notes from the Columbus VAMC.  The Veteran reported 
that he had lost his insurance and thus would be seeking 
treatment solely from the VA, and that he needed medication.  
He was prescribed medications to help lower his blood 
pressure.  A February 2007 note from the VAMC indicates that 
the hypertension was controlled with medication.  There are 
no further records describing treatment for hypertension.  

Based on a review of the medical evidence, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran's hypertension is related to active service.  

First, the Board has considered presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309.  However, there 
is no evidence that the Veteran had hypertensive problems in 
service or within one year after separation from service.  
Thus, the presumptive provisions of these regulations do not 
apply.  

Next, there are no competent opinions relating the Veteran's 
hypertension to active service.  As above, the Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan; Shinseki, supra.

Although the Veteran contends that his hypertension is 
related to service, there are no documented hypertensive 
problems until 40 years after separation from service, and 
this gap in time is more probative than the Veteran's current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, supra.  Therefore, continuity has not 
here been established, either through the competent medical 
evidence or through the Veteran's statements.   

Again, the Board recognizes the sincerity of the Veteran's 
belief that he has a disability at this time which is related 
to active service.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu, supra.  It is true that 
the Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan, supra.

However, in this case the Veteran's STRs show no indication 
that the Veteran had any symptoms or diagnosis of 
hypertension in service, and, as noted above, there was a 40-
year gap in time between separation and the first documented 
diagnosis of hypertension.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Further, there are no competent 
opinions relating the Veteran's hypertension to active 
service.  

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.

3.  Diabetes Mellitus, Type II

The Veteran contends he has a current diagnosis of diabetes 
mellitus that is related to active service.  As is the case 
with hypertension, there are no symptoms or diagnosis of 
diabetes contained in the Veteran's STRs.  Further, the first 
diagnosis of diabetes is found in the January 2006 VAMC 
records.  Again, the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  According to a 
February 2007 VAMC treatment note, the Veteran's diabetes was 
controlled with medication.  

The Board finds that the preponderance of the evidence is 
against a finding of service connection for diabetes 
mellitus.  First, the Board has considered the presumptive 
service connection provisions of 38 C.F.R. § 3.307 and 3.309, 
but finds that there is no evidence that the Veteran had 
diabetes during service or within one year of separation from 
service.  Thus, the one-year-post-service presumptive 
provision is not applicable.  

The law further provides that a veteran who was exposed to 
Agent Orange or other herbicide agent during active service 
may be entitled to presumptive service connection for several 
listed disorders, including type II diabetes mellitus.  That 
presumption, however, requires that the Veteran served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 
1116(f).  The Veteran's DD Form 214 shows no foreign or sea 
service, the National Personnel Records Center (NPRC) 
verified in December 2006 that there was no evidence in the 
Veteran's file to substantiate any service in the Republic of 
Vietnam, and the Veteran denied Vietnam service on his VA 
Form 21-526 claim for benefits, received in June 2006.  Thus, 
the presumptive provision for herbicide exposure is 
inapplicable.  Further, there is no competent evidence that 
the Veteran's diabetes mellitus is related to herbicide 
exposure.  

Again, the Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to discuss his current pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

As with the disorders above, the Veteran contends that his 
diabetes is related to active service.  Even if his 
statements can be construed as alleging continuity of 
symptoms since active service, the absence of documented 
complaints or treatment for 40 years following military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Therefore, continuity has not 
here been established, either through the competent medical 
evidence or through the Veteran's statements. 

The Board recognizes the sincerity of the Veteran's belief 
that he has a disability at this time which is related to 
active service.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; 
Buchanan, supra.

However, in this case the STRs show no indication that the 
Veteran manifested any symptoms or diagnosis of diabetes 
mellitus in service, and, as noted above, there was a 40-year 
gap in time between service separation and the first 
documented diagnosis of diabetes.  Maxson, supra. 

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for type 
II diabetes mellitus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.

4.  Bilateral Leg Ulcers

Finally, the Veteran contends he has bilateral leg ulcers 
that are related to active service.  His STRs show no 
indication of ulcers of the legs.  Further, the medical 
documentation following separation from service does not show 
any manifestation of leg ulcers.  Accordingly, the greater 
weight of the probative evidence is against a finding that 
the Veteran has a current diagnosis of leg ulcers.  As a 
result, the claim must fail.  Indeed, in the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 

recognizes that the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall record (which in 
this case does not contain any indication of leg ulcers) 
fails to support a current diagnosis of the claimed 
disability, that holding would not apply.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral leg ulcers, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.


ORDER

Service connection for right knee arthritis and total knee 
replacement is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for bilateral leg ulcers is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


